      Case 1:20-cv-02807-DLC Document 36 Filed 07/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                         :
 ALEXANDER CLIFFORD, individually and on :
 behalf of all others similarly          :
 situated,                               :            20cv2807(DLC)
                                         :
                          Plaintiff,     :           CASE MANAGEMENT
                                         :                ORDER
                -v-                      :
                                         :
 BIBOX GROUP HOLDINGS LIMITED, BIBOX     :
 TECHNOLOGY LTD., BIBOX TECHNOLOGY OÜ, :
 WANLIN “ARIES” WANG, JI “KEVIN” MA, and :
 JEFFREY LEI,                            :
                                         :
                          Defendants.    :
                                         :
----------------------------------------X

DENISE COTE, District Judge:

     The Court having conducted a telephonic conference on July

2, 2020 to address the motion for appointment of lead plaintiff

and co-lead counsel in the class action brought against BiBox

Group Holdings Limited (“BiBox”), et al., it is hereby

     ORDERED as follows:

I. LEAD PLAINTIFF AND LEAD PLAINITFF’S COUNSEL

     1. Alexander Clifford is appointed Lead Plaintiff.

     2. Selendy & Gay PLLC and Roche Cyrulnik Freedman LLP shall
        serve as Co-Lead Counsel for the plaintiff in this action
        and the class.
       Case 1:20-cv-02807-DLC Document 36 Filed 07/02/20 Page 2 of 4



II.   CAPTION

      Every pleading filed in this action, and in any separate

action subsequently included therein, shall bear the following

caption:

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK

      IN RE BIBOX GROUP HOLDINGS              20cv2807(DLC)
      LIMITED SECURITIES
      LITIGATION

III. NEWLY FILED OR TRANSFERRED ACTIONS

      1. When a class action that relates to the same subject
         matter as this action is hereafter filed in or
         transferred to this Court and assigned to the
         undersigned, it shall be consolidated with this action
         (provided that any case transferred to this Court solely
         for pretrial proceedings shall be consolidated only to
         that extent absent further order of this Court), and the
         Clerk of Court shall:

           a. File a copy of this Order in the separate file for
              such action.

           b. Mail a copy of the Order of assignment of counsel
              for plaintiffs and counsel for each defendant in the
              consolidated actions.

           c. Make an appropriate entry in the Docket.

           d. Mail to the attorneys for the plaintiff(s) in the
              newly filed or transferred case a copy of this
              Order.

           e. Upon the first appearance of any new defendant(s),
              mail to the attorneys for such defendant(s) in such
              newly filed or transferred case a copy of this
              Order.

      2. The Clerk shall maintain a separate file for each of the
         consolidated actions and filings shall be made therein in



                                     2
       Case 1:20-cv-02807-DLC Document 36 Filed 07/02/20 Page 3 of 4



        accordance with the regular procedures of the Clerk of
        this Court except as modified by this Order.

      3. The Court requests the assistance of counsel in calling
         to the attention of the Clerk the filing or transfer of
         any case which might properly be consolidated with this
         Action.

IV.   APPLICATION OF THIS ORDER TO SUBSEQUENT CASES

      1. This Order shall apply to each class action assigned to
         the undersigned alleging claims similar to those set
         forth in this action against BiBox and others.

      2. This Order shall apply to each such case which is
         subsequently filed in or transferred to this Court, and
         which is assigned to the undersigned unless a party
         objecting to the consolidation of that case or to any
         other provision of this Order serves an application for
         relief from this Order or from any of its provisions
         within ten (10) days after the date on which the Clerk
         mails a copy of this Order to counsel for that party.

      3. The provisions of this Order shall apply to such action
         pending the Court’s ruling on the application.

      4. Unless a plaintiff in a subsequently filed or transferred
         case is permitted by the Court to use a separate
         complaint, defendants shall not be required to answer,
         plead or otherwise move with respect to that complaint in
         any such case.

      5. If a plaintiff in any such case is permitted to use a
         separate complaint, each defendant shall have thirty (30)
         days from the date the Court grants such permission
         within which to answer, plead or otherwise move with
         respect to any such complaint.

V.    SCHEDULE

      1. Lead Plaintiff shall make any motion for alternative
         service on the defendants by July 31, 2020.

      2. Lead Plaintiff shall file a status letter by August 28,
         2020 advising the Court of the status of service on the
         defendants and proposing further action in this
         litigation.


                                     3
         Case 1:20-cv-02807-DLC Document 36 Filed 07/02/20 Page 4 of 4




    3. Lead Plaintiff shall file any amended complaint for this
       action and any actions subsequently consolidated with it
       on or before August 28, 2020.

    4. Pending filing and service of the amended complaint,
       defendants shall have no obligation to move, answer, or
       otherwise respond to any complaints in any actions
       subsequently consolidated with this action.

Dated:       New York, New York
             July 2, 2020


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                       4
